DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (9,847,524) in view of Yoshida et al (JP 2006-219406 and its machine translation).
Yamamoto et al disclose a secondary battery and a non-aqueous electrolyte comprising a mixed solvent and additives. 

The solvent includes:

    PNG
    media_image1.png
    65
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    362
    media_image2.png
    Greyscale

The preferred solvent mixtures include a mix of multiple cyclic carbonates and chain carbonates with additives. Cyclic carbonates mixtures include FEC (instant formula III) in amounts as claimed  (instant claims 8-12; table 2), with additives including sultones and/or vinyl carbonate in amounts of ~1-2% as required by the instant claims 13-15 (see table 2).
 
    PNG
    media_image3.png
    61
    345
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    345
    media_image4.png
    Greyscale

The reference teaches that additional cyclic carbonates may be included, and that the reference is not limited by the exemplified compounds. 
Yoshida et al discloses an electrolyte solution comprising a cyclic dicarbonate meeting the structural limitations of the instant formula IV (instant claims 1 and 3-4). The compounds are known additives and are taught to be beneficial as they enhance the electrochemical properties as well as the flame retardant properties of the electrolyte. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of 
Yamamoto teaches that cyclic carbonates and other additives are employed in amounts falling within the scope of the instant claim 5 (see table2). 
The electrolytic salt is preferably LiPF6 (instant claim 16) in an amount of ~1 mol% (instant claim 17), and additional solvents employed in combination with those described above includes EC, PC, and DEC (instant claim 18).
The battery further includes an anode, cathode comprising an active material as required by the instant claim 20, and a separator (instant claim 19).
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al in view of Yoshida et al, in further view of Chiga et al (2015/0118576).
Yamamoto et al and Yoshida et al have been discussed above. The primary reference teaches that additional solvent solvents maybe includes, but fails to specifically mention fluorinated chain carbonates or carboxylic acid esters in the list on non-limiting examples. 
Chiga et al disclose an elecltrolyte solution, comprising mixed solvents, wherein FEC and other solvents employed by Yamamoto et al are used in combination with either or both of a fluorinated carboxylic acid ester or carbonate (instant formulas I and II). Those cited by the reference fall within the scope of the instant claims 1, 6, and 7.

    PNG
    media_image5.png
    215
    310
    media_image5.png
    Greyscale

Their addition improves the gas generation without degrading the discharge rate characteristics.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Yamamoto et al in view of Yoshida et al, choosing as the additional solvents, the fluorinated solvents of Chiga et al, to improves the gas generation properties. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record teach compounds of the instant formula IV in electrolyte compositions, but fail to fairly teach or suggest the uses of the compound wherein any f R9 to R14 are other than H. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722